FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-30026 & 11-30027

               Plaintiff - Appellee,             D.C. Nos. 2:09-cr-00114-RHW
                                                           2:10-cr-00064-RHW
  v.
                                                 MEMORANDUM *
CARLOS BAEZA-ROSALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       In these consolidated appeals, Carlos Baeza-Rosales appeals from the

21-month sentence imposed following his guilty plea conviction for being an alien

in the United States after deportation, in violation of 8 U.S.C. § 1326, and from the

12-month consecutive sentence imposed following the revocation of supervised

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Baeza-Rosales contends that the district court procedurally erred by failing

adequately to explain the sentence imposed. We review for plain error. See United

States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009). The district court did not

plainly err, as the record reflects that it considered the relevant sentencing factors

under 18 U.S.C. §§ 3553(a) and 3583(e), as well as Baeza-Rosales’s arguments in

mitigation, but found the circumstances insufficient to warrant a sentence below

the one imposed. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc).

      Baeza-Rosales also contends that the sentence imposed is substantively

unreasonable. The consecutive sentences at or near the high end of the respective

Guidelines ranges are substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§§ 3553(a) and 3553(e). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                    11-30026